Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 1 of 41




     EXHIBIT 81
         Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 2 of 41



                                               CITATION: Yaiguaje v. Chevron Corporation, 2017 ONSC 135
                                                                  COURT FILE NO.: CV-12-9808-00CL
                                                                                        DATE: 20170120
                                                  ONTARIO
                                       SUPERIOR COURT OF JUSTICE
                                                (Commercial List)




                                                                                                                           2017 ONSC 135 (CanLII)
BETWEEN:                                                 )
DANIEL CARLOS LUSITANDE YAIGUAJE, BENANCIO               )   Alan J. Lenczner, Q.C., Brendan F. Morrison, Kirk M. Baert,
FREDY CHIMBO GREFA, MIGUEL MARIO PAYAGUAJE               )   Celeste Poltak and Garth Myers, for the Plaintiffs / Moving
PAYAGUAJE,    TEODORO     GONZALO         PIAGUAJE       )   Parties
PAYAGUAJE, SIMON LUSITANDE YAIGUAJE, ARMANDO             )
WILMER PIAGUAJE PAYAGUAJE, ANGEL JUSTINO                 )
PIAGUAJE LUCITANTE, JAVIER PIAGUAJE PAYAGUAJE,           )
FERMIN PIAGUAJE, LUIS AGUSTIN PAYAGUAJE                  )
PIAGUAJE, EMILIO MARTIN LUSITANDE YAIGUAJE,              )
REINALDO LUSITANDE YAIGUAJE, MARIA VICTORIA              )
AGUINDA SALAZAR, CARLOS GREFA HUATATOCA,                 )
CATALINA ANTONIA AGUINDA SALAZAR, LIDIA                  )
ALEXANDRIA AGUINDA AGUINDA, CLIDE RAMIRO                 )
AGUINDA AGUINDA, LUIS ARMANDO CHIMBO YUMBO,              )
BEATRIZ MERCEDES GREFA TANGUILA, LUCIO                   )
ENRIQUE GREFA TANGUILA, PATRICIO WILSON                  )
AGUINDA AGUINDA, PATRICIO ALBERTO CHIMBO                 )
YUMBO,    SEGUNDO    ANGEL    AMANTA         MILAN,      )
FRANCISCO MATIAS ALVARADO YUMBO, OLGA                    )
GLORIA GREFA CERDA, NARCISA AIDA TANGUILA                )
NARVAEZ, BERTHA ANTONIA YUMBO TANGUILA,                  )
GLORIA LUCRECIA TANGUILA GREFA, FRANCISCO                )
VICTOR TANGUILA GREFA, ROSA TERESA CHIMBO                )
TANGUILA , MARIA CLELIA REASCOS REVELO,                  )
HELEODORO PATARON GUARACA, CELIA IRENE                   )
VIVEROS CUSANGUA, LORENZO JOSE ALVARADO                  )
YUMBO, FRANCISCO ALVARADO YUMBO, JOSE                    )
GABRIEL REVELO LLORE, LUISA DELIA TANGUILA               )
NARVAEZ, JOSE MIGUEL IPIALES CHICAIZA, HUGO              )
GERARDO CAMACHO NARANJO, MARIA MAGDALENA                 )
RODRIGUEZ BARCENES, ELIAS ROBERTO PIYAHUAJE              )
PAYAHUAJE, LOURDES BEATRIZ CHIMBO TANGUILA,              )
OCTAVIO ISMAEL CORDOVA HUANCA, MARIA                     )
HORTENCIA    VIVEROS   CUSANGUA,        GUILLERMO        )
VINCENTE    PAYAGUAJE    LUSITANDE,       ALFREDO        )
DONALDO PAYAGUAJE PAYAGUAJE and DELFIN                   )
LEONIDAS PAYAGUAJE PAYAGUAJE                             )
                             Plaintiffs/Moving Parties   )
– and –                                                  )
                                                         )
CHEVRON      CORPORATION,  CHEVRON       CANADA          )   Larry Lowenstein, Laura Fric, Eric Morgan, Clarke Hunter,
LIMITED and CHEVRON CANADA FINANCE LIMITED               )   Q.C., and Robert Frank, for the Defendant / Respondent,
                             Defendants/Respondents      )   Chevron Corporation
                                                         )
                                                         )   Benjamin Zarnett, Suzy Kauffman and Peter Kolla, for the
                                                         )   Defendant / Respondent, Chevron Canada Limited
                                                         )
                                                         )
                                                         )   HEARD: September 12-15, 2016
    Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 3 of 41

                                               Page: 2

HAINEY J.

                                   REASONS FOR DECISION

Introduction

[1]     Chevron Corporation (“Chevron”), Chevron Canada Limited (“Chevron Canada”) and the




                                                                                                          2017 ONSC 135 (CanLII)
plaintiffs each move for summary judgment with respect to the plaintiffs’ claim against Chevron
Canada.

[2]    The plaintiffs also move to strike the defences pleaded by Chevron in its statement of
defence.

[3]     I heard all of these motions together. I will give my reasons for decision with respect to
Chevron Canada’s motion for summary judgment first. The result of this motion will determine the
results of the other two motions for summary judgment. My reasons for decision with respect to the
plaintiffs’ motion to strike Chevron’s defences will follow my reasons on the summary judgment
motions.

[4]     More than a month after the completion of the argument of these motions, the plaintiffs
brought a motion to further amend their statement of claim to add Chevron Canada Capital Company
(“CCCC”) as a defendant to this proceeding. At counsel’s suggestion I deferred delivering my ruling
on the four earlier motions until I had heard the plaintiffs’ subsequent motion. I intend to provide my
decision on this motion in a separate ruling to be released following the release of these reasons.

CHEVRON CANADA’S MOTION FOR SUMMARY JUDGMENT

Background

[5]    The plaintiffs are residents of Ecuador who hold a judgment of US$9.5 billion against
Chevron (“Ecuadorian judgment”). The Ecuadorian judgment was obtained against Chevron in
February 2011. It was originally in the amount of approximately US$18 billion. The judgment was
upheld by an Ecuadorian intermediate appellate court in 2012. The National Court of Justice of
Ecuador partially varied the judgment in November 2013 by reducing it to US$9.5 billion.

[6]      The dispute underlying the Ecuadorian judgment originated in the Oriente region of Ecuador.
This oil-rich area attracted exploitation and extraction activities by oil companies, including Texaco
Inc., from 1964 to 1992. As a result of these activities, the region suffered extensive environmental
pollution that seriously disrupted the lives of its residents. The 47 plaintiffs in this proceeding
represent approximately 30,000 indigenous Ecuadorian villagers who live in the region and who
have been affected by the environmental pollution.

[7]     The plaintiffs commenced proceedings against Texaco in 1993 in New York. That
proceeding was eventually dismissed on the grounds of international comity and forum non
conveniens. This decision was upheld on appeal, in part, because Texaco agreed to submit to the
jurisdiction of the Ecuadorian courts.
       Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 4 of 41

                                                       Page: 3

[8]   The plaintiffs commenced proceedings against Chevron in Ecuador in 2003. By then Texaco
had merged with Chevron.

[9]     Chevron is a Delaware corporation with its head office in California. It is a public company.
Its principal business is the holding of shares in subsidiary corporations and managing those
investments.




                                                                                                         2017 ONSC 135 (CanLII)
[10] Chevron Canada is a seventh level, indirect subsidiary of Chevron. It was originally
incorporated in 1966. It has since amalgamated under the Canada Business Corporations Act1
(“CBCA”). Its head office is in Calgary, Alberta.

[11] Chevron Canada is an operating company. It has no connection to the legal proceedings in
Ecuador that led to the Ecuadorian judgment.

[12] Chevron Canada’s major business activities involve petroleum and natural gas exploration in
Canada. It has never carried on business in Ecuador and played no role in the events leading up to the
Ecuadorian judgment.

[13] Chevron Canada’s shares are wholly owned by CCCC, which is currently not a defendant in
these proceedings. However, as indicated above, the plaintiffs have brought a motion to add CCCC
as a defendant. I will deal with this motion separately.

[14] Chevron has refused to acknowledge or pay the Ecuadorian judgment. It has no assets in
Ecuador. As a result, in 2012, the plaintiffs commenced an action in the Ontario Superior Court of
Justice for the recognition and enforcement of the Ecuadorian judgment against Chevron, Chevron
Canada and Chevron Canada Finance Limited (“CCFL”). The action against CCFL has since been
discontinued (“Ontario Action”).

[15]       In the Ontario Action, the plaintiffs seek the following relief against Chevron Canada:

           (a)     the Canadian equivalent of US$9,510,000,000 resulting from the Ecuadorian
                   judgment against Chevron;

           (b)     the Canadian equivalent of costs to be determined by the Ecuadorian court;

           (c)     a declaration that the shares of Chevron Canada are exigible to satisfy the
                   Ecuadorian judgment, should it be enforced in Ontario;

           (d)     the appointment of an equitable receiver over the shares and assets of Chevron
                   Canada; and

           (e)     interest and costs.




1
    Canada Business Corporations Act, R.S.C. 1985, c. C-44 [CBCA].
    Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 5 of 41

                                               Page: 4

[16] The plaintiffs do not allege that Chevron Canada was a party to the Ecuadorian action or that
it is an agent of Chevron. In their amended amended statement of claim, the plaintiffs plead that they
do not allege any wrongdoing against Chevron Canada.

[17] Further, the plaintiffs do not allege that the corporate structure of which Chevron Canada is a
part was designed or used as an instrument of fraud or wrongdoing.




                                                                                                         2017 ONSC 135 (CanLII)
[18] The plaintiffs do, however, plead the following, in paras. 17-26 of their amended amended
statement of claim:

       17.     Chevron no longer has assets in Ecuador.
       18.    In Canada, Chevron has two wholly-owned subsidiaries: Chevron Canada
              Limited and Chevron Canada Financial Limited (collectively, “Chevron
              Canada”). The assets of Chevron Canada are significant and are located in
              many provinces and territories throughout Canada.        The assets are
              beneficially-owned by Chevron and, through it, by the shareholders of
              Chevron.
       19.    In its required Form 10-K filing with the United States [Securities] and
              Exchange Commission for the fiscal year ended December 31, 2011, Chevron
              declares and the fact is that it manages its investments in subsidiaries, provides
              administrative, financial, management and technology support to its US and
              international subsidiaries that engage in fully-integrated petroleum operations,
              chemical operations, mining operations, power generation and energy services.
              In its Annual Report, Chevron states and the fact is that its operating segments
              (subsidiaries) are managed by segment managers who report to the CODM
              (Chief Operating Decision Maker), which is Chevron’s Executive Committee.
       20.    Chevron wholly owns and controls Chevron Canada. Chevron consolidates the
              financial results of its wholly owned subsidiaries including Chevron Canada
              and reports them as its own. Chevron raises capital in the equities markets
              based on the assets, operations and results of its wholly owned subsidiaries
              including Chevron Canada. Chevron Canada does not have an independent
              Board of Directors. Chevron provides a parent guarantee for the debts of its
              wholly owned subsidiaries including Chevron Canada.
       21.    As a condition of obtaining the dismissal of the action in New York, Texaco
              promised not only to submit to the jurisdiction of the Ecuadorean Court, but
              also to satisfy the Judgment.
       22.    After the Judgment, Chevron has resiled from that position. Chevron now
              repudiates its undertaking to the New York Court to respect and pay the
              Judgment rendered in the jurisdiction of its own choosing and, through its
              general counsel, has stated that “[w]e’re going to fight this until Hell freezes
              over and then fight it out on the ice”.
     Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 6 of 41

                                                     Page: 5

        23.     As a result of the allegations in paragraphs 4, 5, 17-20 and the fact that the
                great majority of its assets are held in 73 subsidiaries (as set out in Schedule
                “A” hereto), Chevron Canada is a necessary party to this action in order to
                achieve equity and fairness between parties and to yield a result that is not “too
                flagrantly opposed to justice…”.




                                                                                                                2017 ONSC 135 (CanLII)
        24.     The plaintiffs do not allege any wrongdoing against Chevron Canada. The
                action is for collection of a judgment debt. The plaintiffs will execute against
                Chevron Canada any legal, equitable or other right, personal property, interest,
                whether direct or indirect, or equity of redemption that Chevron, the judgment
                debtor, has in Chevron Canada.

        25.     The plaintiffs plead and rely on the Execution Act, R.S.O. 1990, c. E.24 and
                the Securities Transfer Act, 2006, S.O. 2006, c. 8.

        26.     The plaintiffs seek the appointment of an equitable Receiver to seize the shares
                and assets of Chevron Canada, the entire beneficial ownership of which
                belongs to the Judgment-Debtor, Chevron.

Judicial History in Canada

[19] In 2013, Chevron and Chevron Canada challenged the jurisdiction of the Ontario Superior
Court of Justice to recognize and enforce the Ecuadorian judgment. The motion judge, D.M. Brown
J. (as he then was), dismissed their motion and concluded that the Ontario court has jurisdiction to
recognize and enforce the judgment against these defendants.2 D.M. Brown J. also concluded that
this was an appropriate case in which to exercise the court’s power to stay the proceedings on its own
initiative pursuant to s. 106 of the Courts of Justice Act.3

[20] The Court of Appeal for Ontario overruled his imposition of a discretionary stay of the
proceedings and upheld his decision on the jurisdictional issue. The court concluded that an Ontario
court has jurisdiction to determine whether the Ecuadorian judgment against Chevron may be
recognized and enforced in Ontario. The Court of Appeal also upheld D.M. Brown J.’s jurisdictional
decision with respect to Chevron Canada concluding (as the Supreme Court of Canada observed) that
an Ontario court “has jurisdiction to adjudicate a recognition and enforcement action against
Chevron that also names Chevron Canada as a defendant.”4 The Supreme Court of Canada upheld
the Court of Appeal for Ontario’s decision with respect to the Ontario court’s jurisdiction. The
Supreme Court made it clear, however, that its decision did not determine the issue of whether




2
  Yaiguaje v. Chevron Corporation, 2013 ONSC 2527, 361 D.L.R. (4th) 489 [Ont SC Decision], aff’d in part 2013
ONCA 758, 118 O.R. (3d) 1, aff’d in part 2015 SCC 42, [2015] 3 S.C.R. 69.
3
  Courts of Justice Act, R.S.O. 1990, c. C.43, s. 106.
4
  Chevron Corp. v. Yaiguaje, 2015 SCC 42, [2015] 3 S.C.R. 69, at para. 22 [SCC Decision].
        Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 7 of 41

                                                    Page: 6

Chevron Canada has a separate corporate personality from Chevron and whether its assets are
available to satisfy the Ecuadorian judgment against Chevron. Gascon J. stated the following:5

           Further, my conclusion that the Ontario courts have jurisdiction in this case should not
           be understood to prejudice future arguments with respect to the distinct corporate
           personalities of Chevron and Chevron Canada. I take no position on whether Chevron




                                                                                                      2017 ONSC 135 (CanLII)
           Canada can properly be considered a judgment-debtor to the Ecuadorian judgment.
           Similarly, should the judgment be recognized and enforced against Chevron, it does
           not automatically follow that Chevron Canada’s shares or assets will be available to
           satisfy Chevron’s debt. For instance, shares in a subsidiary belong to the shareholder,
           not to the subsidiary itself. Only those shares whose ownership is ultimately
           attributable to the judgment debtor could be the valid target of a recognition and
           enforcement action.

Facts

[21] D.M. Brown J. set out the following basic facts about Chevron and Chevron Canada. I agree
with and accept these facts for the purpose of this motion:6

           C. Basic facts about the Chevron defendants

           [17] The following uncontested facts emerged from the affidavits of Frank Soler, a
           Chevron employee, sworn on August 7, 2012, and Jeffrey Wasko, a Chevron Canada
           employee, sworn August 8, 2012:

                    (i)    Chevron was incorporated in the State of Delaware, U.S.A. and
                           has its head office in San Ramon, California;
                    (ii)   Chevron does not itself engage in the exploring, producing,
                           refining or marketing of petroleum products; those activities are
                           carried on by its indirect subsidiaries;
                    (iii) Chevron is not currently, and never has been, registered to carry
                          on business in Ontario or anywhere else in Canada;
                    (iv) With the exception of its interest in two Bermudian companies,
                         all of Chevron’s assets are owned and located in the U.S.A.;
                    (v)    Chevron does not own the shares of Chevron Canada;
                    (vi) Chevron Canada is an operating company which is a 7th level
                         indirect subsidiary of Chevron;




5
    SCC Decision, at para. 95.
6
    Ont SC Decision, at para. 17.
    Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 8 of 41

                                              Page: 7

             (vii) Chevron files consolidated financial statements because it is
                   required by the U.S. Securities and Exchange Commission to do
                   so;
             (viii) Chevron Canada was incorporated in 1966 under the Canada
                    Corporations Act with its head office, at the time of
                    incorporation, in Ottawa, Ontario. In 1980 it was continued




                                                                                                          2017 ONSC 135 (CanLII)
                    under the Canada Business Corporations Act with its registered
                    head office in Vancouver, British Columbia. Then, in 2003 it
                    amalgamated under the CBCA with its registered office in
                    Calgary, Alberta;

             (ix) As of August 2012, Chevron Canada was registered extra-
                  provincially in a number of provinces, but not in Ontario;

             (x)   Chevron Canada has never carried on business in Ecuador;

             (xi) All of the shares of Chevron Canada are owned by Chevron
                  Canada Capital Company; and

             (xii) Chevron and Chevron Canada have separate and independent
                   boards of directors, and none of the Chevron directors or
                   executive officers serve on the board or are involved in
                   managing the operations of Chevron Canada.

[22] The evidentiary record before me establishes the following additional facts concerning
Chevron and Chevron Canada:

      (a)    Chevron Canada maintains its own separate corporate records at its head office in
             Calgary. It complies with all applicable Canadian corporate laws, rules and
             regulations.

      (b)    Chevron Canada prepares annual financial statements that comply with Canadian
             accounting standards and tax requirements.

      (c)    Chevron Canada employs a substantial workforce in Canada ranging from 700 to 900
             people.

      (d)    Chevron Canada employs, trains and directs the activities of its own professional,
             operational and administrative staff. It pays their salaries and benefits and provides its
             own pension plan for its employees, which Chevron does not sponsor or guarantee.

      (e)    Chevron Canada has extensive operations in Canada that include ownership in
             significant oil sands projects, petroleum and natural gas explorations and the
             ownership of an oil refinery in British Columbia.
        Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 9 of 41

                                                         Page: 8

           (f)     Chevron Canada develops its own plans and budgets for its businesses and is
                   responsible for and implements its business plans, and manages its own budgets.

           (g)     Chevron Canada is a fully capitalized corporation that generates substantial revenue.
                   In the years 2006 to 2014 it generated billions of dollars of revenue and net earnings.
                   In 2014, it had billions of dollars of shareholders equity.




                                                                                                               2017 ONSC 135 (CanLII)
           (h)     Chevron Canada funds its significant day-to-day operations and investments without
                   any financial contribution from Chevron. It does not distribute any of its profits or
                   capital to Chevron. It receives no money from Chevron.

           (i)     Chevron has provided guarantees of Chevron Canada’s obligations to certain of its
                   joint venture partners and to banks for some of Chevron Canada’s projects. Chevron
                   has never been called upon to pay under any of these guarantees.

           (j)     Chevron Canada adheres to certain policies of Chevron. These policies involve,
                   among other things,

                   (i)      the review and approval of certain business plans and budgets;

                   (ii)     the reporting to officers designated by Chevron’s policies of certain
                            expenditures or transactions over certain limits or thresholds; and

                   (iii)    in certain cases, the obtaining of concurrence of a Reporting Officer or his or
                            her delegate, or from Chevron’s Executive Committee, for expenditures or
                            transactions.

           (k)     Chevron Canada provides these reports, as well as other detailed reports of its
                   financial results, to Chevron so that, among other things,

                   (i)      Chevron can meet its obligations as a publicly-traded company under the
                            regulatory regime that applies to it, including the Sarbanes-Oxley7 legislation,
                            in order to manage its investments and make timely disclosure; and

                   (ii)     Chevron can report consolidated financial information to its shareholders and
                            to regulators to meet its obligations as a publicly traded company under
                            Sarbanes-Oxley and other regulatory requirements.

           (l)     Chevron has approximately 1,500 indirect subsidiaries operating in approximately 60
                   countries in the world. Chevron Canada is one of these indirect subsidiaries.




7
    Sarbanes-Oxley Act of 2002, Pub. L. No. 107-204, 116 Stat. 745.
       Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 10 of 41

                                                   Page: 9

Issues

[23] The parties agree that this is an appropriate case for summary judgment. Therefore, the only
issues that I must decide on this motion are the following:

           (a)      Are the shares and assets of Chevron Canada exigible and available for
                    execution and seizure pursuant to the Execution Act8 to satisfy the Ecuadorian




                                                                                                             2017 ONSC 135 (CanLII)
                    judgment against Chevron?
           (b)      If they are not, should Chevron Canada’s corporate veil be pierced so that its
                    shares and assets are available to satisfy the Ecuadorian judgment against its
                    indirect parent, Chevron?

Positions of the Parties

[24] Chevron Canada submits that the plaintiffs’ claim against it should be dismissed for the
following reasons:

           (a)      Chevron Canada was not a party to the Ecuadorian proceeding.

           (b)      It is not a judgment-debtor under the Ecuadorian judgment.

           (c)      The plaintiffs do not allege any wrongdoing against Chevron Canada.

           (d)      Chevron Canada is its own separate legal entity, distinct from Chevron. Its shares and
                    assets do not belong to Chevron.

           (e)      The plaintiffs’ claim against it is barred by the legal principle of corporate
                    separateness and there is no basis to pierce Chevron Canada’s corporate veil to make
                    either its shares or assets available to satisfy the Ecuadorian judgment against
                    Chevron.

[25] The plaintiffs submit that Chevron Canada is an asset of Chevron that is exigible and
available for execution and seizure pursuant to the Execution Act to satisfy the Ecuadorian judgment
against Chevron. In the alternative, the plaintiffs submit that the court should pierce Chevron
Canada’s corporate veil to make its shares and assets available to satisfy the Ecuadorian judgment
because of Chevron’s total effective control over Chevron Canada and the injustice that would result
from applying the limited liability principle to Chevron in the circumstances of this case.




8
    Execution Act, R.S.O. 1990, c. E.24.
       Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 11 of 41

                                                 Page: 10

Analysis

Previous Judicial Consideration of Chevron Canada’s Corporate Separateness

[26] D.M. Brown J. considered the issue of Chevron Canada’s corporate separateness in the
context of his determination of whether there should be a stay of the proceedings pursuant to s. 106
of the Courts of Justice Act. Although the Court of Appeal for Ontario reversed his decision to stay




                                                                                                       2017 ONSC 135 (CanLII)
the proceedings, it did not consider his decision on the corporate separateness issue. Neither the
Court of Appeal nor the Supreme Court of Canada concluded that his decision on this issue was
incorrect or that he applied the wrong legal principles in determining that Chevron Canada’s
corporate veil should not be pierced. Although D.M. Brown J.’s decision on this issue is not binding
upon me, I regard it as persuasive authority on the issue. I agree with Chevron Canada’s submission
that his findings on this issue are a useful guide on this motion.

[27] After reviewing the evidence adduced on the issue of Chevron Canada’s separate corporate
identity (which was almost identical to the evidence before me), D.M. Brown J. concluded that there
was “no basis in law or fact” to pierce Chevron Canada’s corporate veil.9 He also rejected the
plaintiffs’ assertion that Chevron Canada’s assets were exigible to satisfy a judgment against its
ultimate parent, Chevron.

[28]       In his reasons for decision, D.M. Brown J. concluded as follows:10

           [104] In my view, when taken as a whole, the evidence filed on these motions
           supports a finding that the relationship between Chevron and Chevron Canada is, to
           echo the language of Sharpe J. (as he then was) in the Transamerica case, “that of a
           typical parent and subsidiary”, not an instance of a parent corporation exercising
           complete domination and control over the subsidiary. Or, to phrase that conclusion in
           the language of the Court of Appeal in the Canada Life Assurance case, the evidence
           demonstrates that Chevron Canada “looks as though it has its own business, rather
           than being completely subservient to and dependent upon its parent”.

           [105] Nor do the plaintiffs allege any improper conduct which would support a
           piercing of the corporate veil of Chevron Canada. In paragraph 21 of their Amended
           Statement of Claim the plaintiffs specifically pleaded:

                   The plaintiffs do not allege any wrongdoing against Chevron Canada.

           Even the most liberal reading of the Amended Statement of Claim does not disclose
           any pleading of material facts which would suggest or hint that the activities of
           Chevron Canada were or are in any way, shape or form carried on as instruments of
           fraud or as a mechanism or conduit to avoid or to conceal liability for an impropriety



9
    Ont SC Decision, at para. 109.
10
    Ont SC Decision, at paras. 104-106.
     Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 12 of 41

                                                Page: 11

         committed by Chevron. The Amended Statement of Claim contains no pleading of
         facts which links Chevron Canada in any way to the events which gave rise to the
         Ecuadorean Judgment or to events designed to shield Chevron from any liability
         under that Judgment.

         [106] Under Ontario law, the absence of any pleading of such material facts or the




                                                                                                            2017 ONSC 135 (CanLII)
         adducing of any evidence to support some arguable case on the issue of improper
         conduct, coupled with the plaintiffs’ admission that they are not alleging any
         wrongdoing against Chevron Canada, are fatal to the plaintiffs’ assertion in the
         Amended Statement of Claim that the separate corporate identity of Chevron Canada
         should be ignored so that its assets become available for execution in satisfaction of
         the Judgment rendered against its ultimate parent.

[29] D.M. Brown J. concluded on essentially the same evidentiary record as is before me, that
there was no basis to consider the assets or shares of Chevron Canada to be owned by Chevron. He
declined to pierce Chevron Canada’s corporate veil on the basis of the following findings of fact:

        (a) “The management of Chevron Canada operates its business in a fashion which is
            separate and distinct from that of its parents up the corporate ‘family tree’, subject to the
            direction of its own board of directors which does not contain any over-lapping members
            with the Chevron board or executive.”11
        (b) “Chevron Canada employs, trains and directs the activities of its own professional,
            operational and administrative staff; it pays their salaries and benefits; and it provides
            Workers’ Compensation coverage as required.”12
        (c) “As part of a worldwide ‘family’ of companies, Chevron Canada is subject to certain
            ‘family’ budget reporting requirements and large capital expenditure approval processes,
            but it initiates its own plans and budgets, it funds its own day to day operations, and the
            capital expenditures made by it in recent years for the major Athabasca Oil Sands
            Project, Hibernia Project and Hebron Project were funded from its own operating
            revenues.”13
        (d) “Chevron Canada is a fully capitalized corporation which funds its own day to day
            operations without financial contributions from Chevron Corp. or any other Chevron
            entity.”14
        (e) “Chevron Canada files its own tax returns and corporate statements.”15




11
   Ont SC Decision, at para. 99.
12
   Ont SC Decision, at para. 99.
13
   Ont SC Decision, at para. 100.
14
   Ont SC Decision, at para. 100.
15
   Ont SC Decision, at para. 102.
       Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 13 of 41

                                                    Page: 12

           (f)    Chevron files a consolidated set of financial statements because it is required to do so by
                 the U.S. Securities and Exchange Commission and the Sarbanes-Oxley legislation.
           (g) The provision of guarantees by Chevron in relation to Chevron Canada underscored the
               separate corporate existence of each. He concluded that “[c]ertainly the lenders in those
               cases proceeded on the basis that parent and indirect sub were separate legal entities,
               otherwise they would not have asked for the guarantees of the ultimate parent.”16




                                                                                                                2017 ONSC 135 (CanLII)
[30]       I make the same findings of fact on the evidentiary record before me.

ISSUE # 1

Are the shares and assets of Chevron Canada exigible and available for execution and seizure
pursuant to the Execution Act to satisfy the Ecuadorian judgment against Chevron?

[31] The plaintiffs’ principal submission is that Chevron Canada is an asset of Chevron that is
exigible and available for execution and seizure.

[32] The plaintiffs submit that the Execution Act authorizes and empowers the sheriff to execute
against any interest of a judgment-debtor and that the broad wording of this Act entitles the sheriff to
seize any property in which a judgment-debtor has a direct or indirect legal or beneficial interest.




16
     Ont SC Decision, at para. 101.
       Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 14 of 41

                                                           Page: 13

According to the plaintiffs, this includes property in which the judgment-debtor has an indirect
beneficial interest, such as Chevron’s indirect beneficial interest in Chevron Canada. They rely upon
the following language in s. 18(1) of the Execution Act in support of their position:17

           The sheriff may seize and sell any equitable or other right, property, interest or equity
           of redemption in or in respect of any goods, chattels or personal property, including




                                                                                                            2017 ONSC 135 (CanLII)
           leasehold interests in any land of the execution debtor….

[33]       The plaintiffs explain their position, at paras. 51-60 of their factum, as follows:

           51.    Chevron Canada is a seventh level wholly-owned subsidiary of Chevron Corp.
           Chevron Corp. owns 100% of the shares of each descending subsidiary, which in turn
           owns 100% of the next descending subsidiary. None of the intermediary subsidiary
           companies carries on business. The directors of five of these six subsidiaries are all
           employees of either Chevron Corp. or of Chevron Global Downstream LLC, itself a
           wholly-owned subsidiary of Chevron Corp. The four directors of Chevron Canada are
           all employees. It is obvious that Chevron Canada is wholly-owned and controlled by
           Chevron Corp. for the sole benefit of Chevron Corp.'s shareholders. Chevron's
           Corporate Structure Chart, attached at Tab C herein, is illustrative.

           52.     Chevron itself does not carry on any business. Its revenue producing
           subsidiaries operate in approximately 60 countries in the world. The vast majority of
           its 1,500 subsidiaries, well over 90% are interposed, in layers, between Chevron and
           the operating subsidiaries. They carry on no business. As Chevron’s witness Soler
           stated when asked how many subsidiaries there are in the Chevron group:

                                “It varies literally on a daily basis. I mean, we create and dissolve
                                companies constantly. But approximately, there are 1500 companies
                                around the world.”

           53.       As the Court of Appeal found:

                                “… Chevron’s income is wholly derived from dividends from
                                indirect subsidiaries that carry out its actual business functions, which
                                include Chevron Canada.” … “Chevron guarantees the debt of its
                                indirect subsidiaries which in turn furnish capital to Chevron Canada
                                and [Chevron] has directly guaranteed certain performance
                                obligations of Chevron Canada.”




17
     Execution Act, s. 18(1).
Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 15 of 41

                                            Page: 14

  54.    One hundred percent ownership by Chevron over the shares and assets of
  Chevron Canada means it has total control over the affairs of its subsidiary. It can
  mandate an investment, restrict an expenditure, change the officers and directors and
  veto any activity.

  55.     The shareholders, bondholders, bankers and other lenders to Chevron,




                                                                                                   2017 ONSC 135 (CanLII)
  consider that all the 1,500 subsidiaries, their shares operations and physical assets are
  all assets of the public company, Chevron (stock symbol CVX). Logically, no
  shareholder would buy a share of CVX at about USD 100 to only know that he/she
  owns only the California bank account of Chevron. No bondholder or other lender
  would lend to Chevron believing that, on default, it could only execute on the bank
  account.

  56.     Chevron's own Annual Reports, 10Ks and public pronouncements promote
  this belief and confirm its validity.

  57.    The agencies that rate its debt and its commercial paper program are in no
  doubt that the assets of this unified entity belong unequivocally to Chevron:

  DBRS           Chevron Corporation (Chevron) is one of the world's largest integrated non-
                 government-owned petroleum companies.

                 CVX's ratings are supported by its very strong financial profile, the scale and
                 diversity of the Company's integrated operations and its sizeable portfolio of
                 upstream growth projects.

                 Strengths

                 1. Global diversification in core petroleum segments;

                 2. Good production growth prospects;

                 3. Increasingly focused Downstream operations;

                 4. Strong balance sheet and financial flexibility.

  Moody’s        The ratings upgrade recognizes Chevron's increasingly diversified upstream
                 reserves and production portfolio, the sustainability of its strong financial
                 profile …

  58.    Chevron is the sole owner of the shares of Chevron Canada. It is the owner
  through the 100% ownership of cascading intermediary subsidiaries which carry on
  no business. If one asks the question: who has the beneficial, indirect ownership of
  Chevron Canada’s shares, the answer must be Chevron. If one asks the corollary
  question: does anyone else have a beneficial right to those shares, the answer must be
  no.
     Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 16 of 41

                                                    Page: 15

        59.    By its complete dominion and control of the boards of directors of each
        intervening subsidiary, none of which has an independent director and all of which are
        populated by Chevron group employees, only Chevron can order a sale of all or
        substantially all of the assets.

[34] I do not accept the plaintiffs’ submission that Chevron Canada’s shares and assets are




                                                                                                         2017 ONSC 135 (CanLII)
exigible pursuant to the Execution Act to satisfy the Ecuadorian judgment against Chevron, for the
following reasons.

[35] Chevron Canada’s incorporating statute, the CBCA, gives it all the rights, powers and
privileges of a natural person. Section 15(1) of the CBCA provides the following:18

        A corporation has the capacity and, subject to this Act, the rights, powers and
        privileges of a natural person.

[36] Chevron Canada is not an asset of Chevron. It is a separate legal person. It is not an asset of
any other person including its own parent, CCCC. The Supreme Court of Canada confirmed this in
BCE Inc. v. 1976 Debentureholders,19 where the court stated, “While the corporation is ongoing,
shares confer no right to its underlying assets.”

[37] The Execution Act, which is a procedural statute, does not create any rights in property but
merely provides for the seizure and sale of property in which a judgment-debtor already has a right
or interest. It does not establish a cause of action against Chevron Canada. Chevron Canada is not the
judgment-debtor under the Ecuadorian judgment and, therefore, the Execution Act does not apply to
it with respect to that judgment. The Execution Act does not give Chevron any right or interest,
equitable or otherwise, in the shares or assets of Chevron Canada.

[38] Conway J. came to the same conclusion in Belokon et al. v. The Kyrgyz Republic.20 Her
decision was recently upheld by the Court of Appeal for Ontario.21 She concluded as follows:22
        31.    The Execution Act is a procedural statute. It does not create new rights – it
        only provides a process for the enforcement of otherwise existing rights.

        32.     The issue to be determined is whether the Republic has any “equitable or other
        right, property, interest or equity of redemption in or in respect of” the Centerra shares
        that are registered in Kyrgyzaltyn’s name. If the Republic does, the court has the
        authority to order the sheriff to seize and sell the Republic’s interest in those shares to




18
   CBCA, s. 15(1).
19
   BCE Inc. v. 1976 Debentureholders, 2008 SCC 69, [2008] 3 S.C.R. 560, at para. 34.
20
   Belokon et al. v. The Kyrgyz Republic, 2016 ONSC 4506 [Belokon], aff’d 2016 ONCA 981.
21
   Belokon v. Krygyz Republic [sic], 2016 ONCA 981.
22
   Belokon, at paras. 31-32.
     Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 17 of 41

                                                   Page: 16

        satisfy a debt owed by the Republic to the Applicants. If the Republic does not, the
        procedural mechanisms of the Execution Act are not engaged.

[39] I am satisfied that the Execution Act does not give Chevron any interest, beneficial or
otherwise, in the shares or assets of Chevron Canada.

[40] Decisions of other courts are consistent with my conclusion. For example, in Budd v. MBE




                                                                                                                    2017 ONSC 135 (CanLII)
Jet Ltd.,23 the court held that the Alberta execution legislation does not allow the assets of an indirect
subsidiary of a potential judgment-debtor to be subject to a pre-judgment attachment order if the test
for piercing the corporate veil has not been met. The court concluded that unless the corporate veil is
pierced, the debtor has no indirect or other interest in the assets of its indirect subsidiary.

[41] In Nevsun Resources Ltd. v. Delizia Limited,24 the Federal Court overturned a garnishment
order made against a parent company in relation to a judgment debt owed by an indirect subsidiary.
The court concluded that the garnishment order could not stand unless the test for piercing the
corporate veil had been satisfied.

[42] The decisions in Belokon, Budd and Nevsun support my conclusion that the Execution Act
does not give Chevron any interest in the shares or assets of Chevron Canada.

[43] The jurisprudence relied upon by the plaintiffs does not support their position. The decision
of Thorburn J. in Sistem Muhendislik Insaat Sanayi Ve Ticaret Anonim Sirketi v. Kyrgyz Republic,25
was overturned by the Court of Appeal for Ontario on the ground that the court lacked jurisdiction
because the judgment-debtor did not have notice of the proceeding. I prefer Conway J.’s analysis and
decision in Belokon. She considered the same issue and her decision was upheld by the Court of
Appeal for Ontario.

[44] The plaintiffs rely upon the decision of Pepall J. (as she then was) in Banglar Progoti Ltd. v.
Ranka Enterprises Inc.,26 in which a judgment-creditor was permitted to execute a foreign arbitral
award against property that was held in a bare trust. However, in Banglar, the trust agreement
expressly provided that the property was held in trust for the judgment-debtor. The sole beneficiary
of a bare trust clearly has beneficial ownership of the trust property. However, a parent corporation
does not beneficially own the property of its wholly-owned direct subsidiary, let alone an indirect
subsidiary such as Chevron Canada. That case does not assist the plaintiffs.




23
   Budd v. MBE Jet Ltd., 2014 ABQB 778, at para. 82.
24
   Nevsun Resources Ltd. v. Delizia Limited, 2016 FC 393, at paras. 42-60.
25
   Sistem Muhendislik Insaat Sanayi Ve Ticaret Anonim Sirketi v. Kyrgyz Republic, 2014 ONSC 2407, rev’d 2015 ONCA
447, 126 O.R. (3d) 545, leave to appeal refused, [2015] S.C.C.A. No. 354.
26
   Banglar Progoti Ltd. v. Ranka Enterprises Inc., 2009 CanLII 16292 (ON SC).
       Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 18 of 41

                                                       Page: 17

[45] The plaintiffs also rely upon the decision in Edward Tracy v. The Iranian Ministry of
Information and Security.27 That case, which involved the enforcement of a recognition order against
bank accounts and real property that were determined by the court to be beneficially owned by the
judgment-debtor, does not support the plaintiffs’ position that the Execution Act creates substantive
property rights.
[46] The plaintiffs also rely upon the decision of Cameron J. in 1454495 Ontario Inc. v. J=




                                                                                                        2017 ONSC 135 (CanLII)
Systems Inc.,28 in support of their position. In that case, shares of a company owned by a judgment-
debtor had been pledged to a credit union under a secured guarantee of the company’s debts. A
judgment-creditor sought to execute against the judgment-debtor’s interest in the shares. The court
concluded that the judgment-debtor’s residual interest in the shares after the credit union’s prior
security interest had been satisfied could be seized and sold under the Execution Act. That case does
not assist the plaintiffs because it was clear that the judgment-debtor owned the shares as they were
in his name. Accordingly, he had a legally recognized residual interest in the shares that could be
sold subject to the prior rights of the credit union. Chevron has no legally recognized interest in
Chevron Canada’s assets unless the corporate veil between the two companies is pierced.
[47] A plain reading of the Execution Act makes it clear that it does not create any substantive
rights that override or supplant the long-established principle of corporate separateness.
[48] I also agree with Chevron’s submission at para. 39 of its reply factum, concerning the effect
of the plaintiffs’ contention:
           39.    If the Plaintiffs’ position regarding the effect of section 18(1) of the Execution
           Act is accepted, the assets of Ontario subsidiaries of both domestic and foreign
           companies would automatically and always be subject to execution orders to satisfy
           judgments against their parent companies. In fact, the debts of individual
           shareholders could be enforced against the assets of any Ontario company. This result
           is not only contrary to law, it would have startling and stark consequences for
           Ontario’s businesses and their ability to attract investment.

[49] For all of these reasons, I have concluded that the Execution Act does not make Chevron
Canada’s shares and assets exigible and available for execution and seizure in satisfaction of the
Ecuadorian judgment against Chevron, absent a finding that Chevron Canada’s corporate veil should
be pierced for this purpose.




27
     Edward Tracy v. The Iranian Ministry of Information and Security, 2014 ONSC 1696.
28
     1454495 Ontario Inc. v. J=Systems Inc. (2002), 17 C.P.C. (5th) 564 (Ont. S.C.).
    Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 19 of 41

                                              Page: 18

ISSUE # 2

Should Chevron Canada’s corporate veil be pierced?

[50] Chevron Canada submits that the plaintiffs’ claim against it is barred by the “bedrock legal
principle of corporate separateness.” Under this principle, Chevron Canada maintains that the
Ecuadorian judgment against Chevron cannot be visited upon it.




                                                                                                           2017 ONSC 135 (CanLII)
[51] According to the plaintiffs, the following principles which apply to the application of the
principle of corporate separateness demonstrate that the principle should not apply to shield Chevron
Canada’s assets from being available to satisfy the Ecuadorian judgment against Chevron:
       (a)    Corporate separateness will not be applied where it would result in an injustice or to
              default on a legal obligation.
       (b)    Corporate separateness will not be applied between a parent and a subsidiary where
              “there exists a sufficient degree of relationship between the different legal entities” or
              where there is “an economically significant relationship” such that the “true
              commercial and practical nature” of the relationship “is of one enterprise.”
       (c)    Corporate separateness will not be applied to the issue of ownership.

[52] At para. 71 of their responding factum, the plaintiffs submit that these three principles apply
to Chevron and Chevron Canada for the following reasons:
       (a) To declare that the shares and assets of Chevron Canada are so separate by virtue
           only of its incorporation as a 100% subsidiary, so as to make them unavailable to
           satisfy the legitimate judgment debt of Chevron, would be an injustice to the
           30,000 indigenous people whose way of life has been ruined by Chevron’s
           polluting activities. Such a declaration would undermine the legal obligation they
           fought for more than 20 years to achieve in both Ecuador and Ontario. It would
           undermine the whole process of reciprocity and comity.

       (b) As the facts amply demonstrate, Chevron has total effective control over Chevron
           Canada and immerses itself intimately in the affairs of Chevron Canada. None of
           Chevron Canada’s major projects was accomplished without approval from
           Chevron for each step from initiation of exploration to drilling, to operation to
           transportation.

       (c) Ownership is not a corporate separateness issue. Incorporation prevents a plaintiff
           from joining in an action, as a defendant, the uninvolved, innocent parent of a
           contract breaking or tortfeasing subsidiary. Corporate separateness has always
           been an issue answering the question: who is liable? But once judgment ensues
           against the guilty party, in this case Chevron, there is then no room for the
           application of corporate separateness.
     Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 20 of 41

                                                     Page: 19

[53] The plaintiffs rely upon the following statement by Wilson J. in the Supreme Court of
Canada’s decision in Kosmopoulos v. Constitution Insurance Co.,29 in support of their position that
corporate separateness will not be applied if it will result in an injustice:
        As a general rule a corporation is a legal entity distinct from its shareholders: Salomon
        v. Salomon & Co., [1897] A.C. 22 (H.L.) The law on when a court may disregard this
        principle by “lifting the corporate veil” and regarding the company as a mere “agent”




                                                                                                           2017 ONSC 135 (CanLII)
        or “puppet” of its controlling shareholder or parent corporation follows no consistent
        principle. The best that can be said is that the “separate entities” principle is not
        enforced when it would yield a result “too flagrantly opposed to justice, convenience
        or the interests of the Revenue”: L. C. B. Gower, Modern Company Law (4th ed.
        1979), at p. 112.
        …
        There is a persuasive argument that “those who have chosen the benefits of
        incorporation must bear the corresponding burdens, so that if the veil is to be lifted at
        all that should only be done in the interests of third parties who would otherwise
        suffer as a result of that choice”: Gower, supra, at p. 138.

[54] The plaintiffs also rely upon the Supreme Court of Canada’s decision in Bazley v. Curry,30 in
support of their position that corporate separateness will not be applied where the true relationship
between the parent corporation and its subsidiary is in the nature of an enterprise.

[55] They cite the following decision of Belobaba J. in Teti and ITET Corp. v. Mueller Water
Products,31 as further support for the principle that a court may not apply corporate separateness
where the nature of the relationship is a group enterprise:

        … The best explanation of the cases that have considered the “group enterprise” or
        “single business entity” concept can be found in the 1994 decision of Spence J. in
        MacKenzie Trust:
                 These decisions [Manley and others] do not support a claim that the test in
                 Salomon v. Salomon has been superseded by a new "business entity" or
                 "single business entity" test. They merely illustrate the principle that, in
                 particular fact situations where the nature of the legal issue in dispute makes
                 it appropriate to have regard to the larger business entity, the court is not
                 precluded by Salomon from doing so. In a few cases, there are statements that
                 the court will lift the corporate veil" where injustice would otherwise result".
                 I am not able to conclude that such statements are intended to remove the
                 authority of the Salomon principle. I think they may be more in the nature of
                 a shorthand formulation reflecting the approach of the courts in the cases
                 discussed above.




29
   Kosmopoulos v. Constitution Insurance Co., [1987] 1 S.C.R. 2, at pp. 10-11.
30
   Bazley v. Curry, [1999] 2 S.C.R. 534.
31
   Teti and ITET Corp. v. Mueller Water Products, 2015 ONSC 4434, 134 C.P.R. (4th) 249, at paras. 19-21.
     Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 21 of 41

                                                       Page: 20

        Spence J.’s analysis was recently cited with approval by Strathy J., as he then was, in
        Fairview Donut and by Horkins J. in Durling.
        I therefore conclude that the “group enterprise” or “single business entity” theory does
        exist in Canadian law but only as a carefully limited exception to the well-established
        proposition set out in Salomon. As Spence J. noted in MacKenzie Trust, “in particular
        fact situations where the nature of the legal issue in dispute makes it appropriate to




                                                                                                                   2017 ONSC 135 (CanLII)
        have regard to the larger business entity, the court is not precluded by Salomon from
        doing so.”

[56] The plaintiffs also rely upon the decision of the Court of Appeal for Ontario in Christian
Brothers of Ireland in Canada (Re),32 in support of their position that the principle of corporate
separateness does not apply to a subsidiary that may be liable to pay the debt of its parent
corporation. In the Christian Brothers case, the Court of Appeal concluded that “all assets of the
CBIC, whether owned beneficially or on trust for one or more charitable purposes, are exigible and
may be used by the liquidator to pay the claims of the tort victims.”33

[57] In my view, the plaintiffs have not established that Chevron Canada’s corporate veil should
be pierced for the following reasons.

[58] Chevron and Chevron Canada are separate legal entities with separate rights and obligations.
The principle of corporate separateness has been recognized and respected since the 1896 decision of
the House of Lords in Salomon v. Salomon & Co.34

[59] This principle applies equally to groups of companies such as Chevron’s group of companies
of which Chevron Canada is a part. The English Court of Appeal made this clear in Adams v. Cape
Industries Plc.,35 as follows:
        There is no general principle that all companies in a group of companies are to be
        regarded as one. On the contrary, the fundamental principle is that “each company in
        a group of companies … is a separate legal entity possessed of separate legal rights
        and liabilities.”
        …
        Our law, for better or worse, recognizes the creation of subsidiary companies, which
        though in one sense the creatures of their parent companies, will nevertheless under
        the general law fall to be treated as separate legal entities with all the rights and
        liabilities which would normally attach to separate legal entities.




32
   Christian Brothers of Ireland in Canada (Re) (2000), 47 O.R. (3d) 674 (C.A.), leave to appeal refused, [2000]
S.C.C.A. No. 277, reconsideration refused, 2002 CarswellOnt 1770 (S.C.C.).
33
   Christian Brothers, at para. 94.
34
   Salomon v. Salomon & Co., [1897] A.C. 22 (H.L. (Eng.)).
35
   Adams v. Cape Industries Plc., [1990] Ch. 433 (C.A.), at pp. 532, 536.
     Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 22 of 41

                                                     Page: 21

[60] The principle of corporate separateness provides that shareholders of a corporation are not
liable for the obligations of the corporation. It also provides that the assets of the corporation are
owned exclusively by the corporation, not the shareholders of the corporation. As a result, Chevron
does not have any legal or equitable interest in the assets of Chevron Canada as an indirect
shareholder seven-times removed.




                                                                                                                       2017 ONSC 135 (CanLII)
[61] Further, the plaintiffs’ claim against Chevron Canada for its shares cannot succeed because
its shares do not belong to Chevron Canada. Gascon J. made this clear in the Supreme Court of
Canada’s decision, in this case, when he stated the following:36
        Similarly, should the judgment be recognized and enforced against Chevron, it does
        not automatically follow that Chevron Canada’s shares or assets will be available to
        satisfy Chevron’s debt. For instance, shares in a subsidiary belong to the shareholder,
        not to the subsidiary itself.

[62] The plaintiffs have brought a motion for leave to add CCCC as a defendant in this action. I
will decide that motion in a separate ruling. However, whether CCCC is a defendant in this action
does not affect my conclusion that Chevron Canada does not own its own shares and, therefore,
cannot be sued by the plaintiffs to recover those shares.

[63] Because the principle of corporate separateness applies to Chevron and Chevron Canada, the
plaintiffs must satisfy the test for piercing Chevron Canada’s corporate veil, established in
Transamerica Life Insurance Co. of Canada v. Canada Life Assurance Co.37 In Transamerica,
Sharpe J. (as he then was) held the following:38
        As just indicated, the courts will disregard the separate legal personality of a corporate
        entity where it is completely dominated and controlled and being used as a shield for
        fraudulent or improper conduct. The first element, “complete control”, requires more
        than ownership. It must be shown that there is complete domination and that the
        subsidiary company does not, in fact, function independently.
        …
        The second element relates to the nature of the conduct: is there “conduct akin to
        fraud that would otherwise unjustly deprive claimants of their rights”? In my view,
        while Transamerica has alleged fraud against C.L.M.S. there is no evidence to suggest
        that Canada Life has any involvement in that alleged fraud, apart from the fact that
        C.L.M.S. is its wholly owned subsidiary. The officers and employees of Canada Life
        were not involved in the dealings between C.L.M.S. and Transamerica, and no
        evidence has been advanced sufficient to give rise to a triable issue that Canada Life
        is somehow using C.L.M.S. as a shield for some nefarious purpose.




36
   SCC decision, at para. 95.
37
   Transamerica Life Insurance Co. of Canada v. Canada Life Assurance Co. (1996), 28 O.R. (3d) 423 (Ct. (Gen. Div.))
[Transamerica], aff’d 1997 CarswellOnt 3496 (C.A.).
38
   Transamerica, at pp. 433-434.
     Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 23 of 41

                                                    Page: 22

[64] The Court of Appeal for Ontario upheld Sharpe J.’s decision in Transamerica.39 In the more
recent case of Indcondo Building Corporation v. Sloan,40 the Court of Appeal for Ontario further
clarified the test in Transamerica, holding that the corporate veil will not be pierced even where
complete domination is present in the absence of wrongdoing akin to fraud in the establishment or
use of the corporation.




                                                                                                                      2017 ONSC 135 (CanLII)
[65] The plaintiffs do not allege that the corporate structure of which Chevron Canada is a part
was designed or used as an instrument of fraud or wrongdoing. In fact, they specifically plead that
they “do not allege any wrongdoing against Chevron Canada”. As such, they cannot establish
wrongdoing akin to fraud in the corporate structure between Chevron and Chevron Canada. They,
therefore, do not meet this fundamental condition of piercing Chevron Canada’s corporate veil.

[66] However, the plaintiffs submit that corporate separateness should not be applied as a “strict,
inflexible rule” where it will yield a result “too flagrantly opposed to justice”. I do not accept the
plaintiffs’ submission that the corporate veil will be pierced when it is just and equitable to do so.
Sharpe J. came to the same conclusion in Transamerica, as follows:41

        In my view, the argument advanced by Transamerica reads far too much into a dictum
        plainly not intended to constitute an in-depth analysis of an important area of the law
        or to reverse a legal principle which, for almost 100 years, has served as a cornerstone
        of corporate law.
        It was conceded in argument that no case since Kosmopoulos has applied the
        preferred “just and equitable” test.
        …
        There are undoubtedly situations where justice requires that the corporate veil be
        lifted. The cases and authorities already cited indicate that it will be difficult to define
        precisely when the corporate veil is to be lifted, but that lack of a precise test does not
        mean that a court is free to act as it pleases on some loosely defined “just and
        equitable” standard. …

[67] The Court of Appeal for Ontario agreed with Sharpe J.’s conclusion in Parkland Plumbing &
Heating Ltd. v. Minaki Lodge Resort 2002 Inc.,42 in which E.A. Cronk J.A. stated the following, “But
this does not mean that the courts enjoy ‘carte blanche’ to lift the corporate veil absent fraudulent or
improper conduct whenever it appears ‘just and equitable’ to do so.”




39
   Transamerica Life Insurance Co. of Canada v. Canada Life Assurance Co., 1997 CarswellOnt 3496 (C.A.).
40
   Indcondo Building Corporation v. Sloan, 2015 ONCA 752, 31 C.B.R. (6th) 110, at para. 9.
41
   Transamerica, at pp. 431, 433.
42
   Parkland Plumbing & Heating Ltd. v. Minaki Lodge Resort 2002 Inc., 2009 ONCA 256, 305 D.L.R. (4th) 577, at para.
50.
       Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 24 of 41

                                                Page: 23

[68] I am satisfied on the strength of these decisions that there is not an independent “just and
equitable” exception to the principle of corporate separateness as the plaintiffs suggest. This is not a
basis for piercing Chevron Canada’s corporate veil in this case.

[69] As I have already indicated, the applicable jurisprudence makes it clear that even if the
plaintiffs were able to establish that Chevron exercises total effective control over Chevron Canada,
which they have not done, this would not satisfy the test for ignoring Chevron Canada’s corporate




                                                                                                           2017 ONSC 135 (CanLII)
separateness and piercing its corporate veil. There would also have to be wrongdoing “akin to fraud”
to meet the test. There is no such wrongdoing in this case.

[70] I do not accept the plaintiffs’ submission that Chevron Canada’s corporate veil should be
pierced on a theory of enterprise group liability. Belobaba J.’s decision in Teti, which is relied upon
by the plaintiffs for this purpose, does not stand for this proposition. In Teti, Belobaba J. found that
the various defendant corporations had worked in common as a single business entity in dealing with
the plaintiffs’ invention, which supported the allegation that the defendants “together and in concert
misappropriated [the plaintiffs’] confidential information” (footnotes omitted).43 His decision has no
application to this case. Chevron Canada had no involvement in the activities in Ecuador that led to
the Ecuadorian judgment.

[71] I also do not accept the plaintiffs’ reliance on the Christian Brothers case to pierce Chevron
Canada’s corporate veil. The court’s decision in that case had nothing to do with the principle of
corporate separateness; rather, it concerned the liquidation of the assets of an incorporated religious
order that included shares in not-for-profit schools. The issue before the court was whether the
Christian Brothers’ corporation, as beneficial owners of the shares in the schools, was impeded from
causing the schools to be wound up because the shares were held in trust for the specific purpose of
operating the schools. In my view, that case has nothing to do with piercing the corporate veil or with
the plaintiffs’ contention that the assets of one corporation can be used to pay another corporation’s
creditors. That case does not assist the plaintiffs.

[72] I am also satisfied that the plaintiffs have failed to meet the first part of the Transamerica
test. D.M. Brown J. summarized the jurisprudence on what constitutes complete domination and
control in his reasons for decision, as follows:44

           Complete control requires more than ownership, but necessitates a demonstration that
           there is complete domination of the subsidiary corporation and the sub does not, in
           fact, function independently - or, as put in one case, a demonstration that the
           subsidiary is a “puppet” of the parent.




43
     Teti, at para. 13.
44
     Ont SC decision, at para. 95.
       Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 25 of 41

                                                  Page: 24

[73] The evidence does not establish that Chevron Canada is Chevron’s “‘puppet’”. Rather, I find
that Chevron and Chevron Canada have a typical parent/subsidiary relationship. Chevron does not
exercise complete dominance or control over the affairs of Chevron Canada. I accept and adopt, for
the purpose of this motion, the following findings and analysis of D.M. Brown J. concerning the
corporate relationship between Chevron and Chevron Canada, from his reasons for decision:45

           [100] As part of a worldwide “family” of companies, Chevron Canada is subject to




                                                                                                     2017 ONSC 135 (CanLII)
           certain “family” budget reporting requirements and large capital expenditure approval
           processes, but it initiates its own plans and budgets, it funds its own day to day
           operations, and the capital expenditures made by it in recent years for the major
           Athabasca Oil Sands Project, Hibernia Project and Hebron Project were funded from
           its own operating revenues. Mr. Wasko deposed:

                    Chevron Canada is a fully capitalized corporation which funds its own
                    day to day operations without financial contributions from Chevron
                    Corp. or any other Chevron entity.

           This corporate structure has been in place since 1966; it was not a recent creation
           designed to blunt the effect of the Ecuadorean Judgment. I do not regard the existence
           of a central review and approval process for large capital expenditures, especially of
           the magnitude found in the resource extraction industry, as signifying a complete
           domination by the parent of the indirect subsidiary such as to dissolve the separate
           legal identity of the subsidiary, especially when, as the evidence showed in this case,
           the indirect subsidiary carries on its own business operations. Put another way, the
           centralized strategic planning and allocation of large amounts of capital, by itself,
           does not undermine the separate legal entity of a company down the corporate chain
           which operates a tangible business managed by separate directors, officers and senior
           managers.

           [101] Nor does the fact that on several occasions Chevron guaranteed debt
           financings and project-related performance obligations of Chevron Canada indicate
           that the corporations possess a single legal identity. Certainly the lenders in those
           cases proceeded on the basis that parent and indirect sub were separate legal entities,
           otherwise they would not have asked for the guarantees of the ultimate parent.
           Moreover, inter-corporate guarantees are common-place in our commercial world.
           The granting of a guarantee by Company A does not merge its assets, in the eyes of
           the law, with those of borrower Company B. The guarantee does expose the separate
           assets of Company A to the risk of execution in the event of a default by Company B,
           but that result simply flows from the contractual terms agreed to by Company A, not
           some dissolution of its corporate separatedness.




45
     Ont SC decision, at paras. 100-104.
   Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 26 of 41

                                              Page: 25

       [102] Chevron Canada files its own tax returns and corporate statements. That
       Chevron files a consolidated set of financial statements simply reflects the legal
       reporting requirements of its home jurisdiction, in particular the Sarbanes-Oxley Act
       of 2002 and the Securities and Exchange Act of 1934; it is not an indicia of the
       complete domination and control of the subsidiary by the parent. The same
       observation applies to the common reporting requirements found in the Chevron




                                                                                                    2017 ONSC 135 (CanLII)
       family of companies. At a time when legislators are insisting on higher standards of
       corporate governance for related groups of companies, including the disclosure of
       material information, efforts to comply with those requirements do not signify that the
       individual companies have lost their separate legal identities.

       [103] Nor does the dividending-up by Chevron Canada of some of its operating
       profits to its parent, Chevron Canada Capital Company, which, in turn, may issue
       dividends up the chain signify, in itself, complete domination of the subsidiary’s
       operations. The distribution of profits from sub to parent via dividends is a standard
       fact of inter-corporate life. No evidence in this case suggested that the flow of
       dividends reflected complete domination in the sense used by the alter ego cases.

       [104] In my view, when taken as a whole, the evidence filed on these motions
       supports a finding that the relationship between Chevron and Chevron Canada is, to
       echo the language of Sharpe J. (as he then was) in the Transamerica case, “that of a
       typical parent and subsidiary”, not an instance of a parent corporation exercising
       complete domination and control over the subsidiary. Or, to phrase that conclusion in
       the language of the Court of Appeal in the Canada Life Assurance case, the evidence
       demonstrates that Chevron Canada “looks as though it has its own business, rather
       than being completely subservient to and dependent upon its parent”.

Conclusion on Summary Judgment Motions

[74] For all of these reasons, I have concluded that the plaintiffs’ claim cannot succeed against
Chevron Canada. Chevron Canada’s motion for summary judgment is granted. The plaintiffs’ claim
against it is dismissed.

[75] As a result of my conclusion on this motion, Chevron’s motion for summary judgment is
granted and the plaintiffs’ motion for summary judgment is dismissed.
     Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 27 of 41

                                                      Page: 26

THE PLAINTIFFS’ MOTION TO STRIKE CHEVRON’S DEFENCE

Background

[76] The plaintiffs move pursuant to r. 21.01(1)(b) of the Rules of Civil Procedure46 to strike the
defences pleaded by Chevron in its statement of defence.




                                                                                                            2017 ONSC 135 (CanLII)
[77] Chevron delivered its statement of defence in October 2015, following the Supreme Court of
Canada’s decision confirming the jurisdiction of the Ontario court to hear the Ontario Action.

[78] The plaintiffs submit that Chevron’s entire statement of defence should be struck because it
raises impermissible defences that have no reasonable prospect of success. They base their position
on the Supreme Court of Canada’s decision in Beals v. Saldanha.47 They argue that the Supreme
Court stipulated that only three limited and narrowly applied defences are permissible in an action to
recognize and enforce a foreign judgment.

[79]     The plaintiffs also submit that none of Chevron’s defences fall within the permitted defences
established in Beals and that they constitute an attempt by Chevron to re-litigate issues that have
been finally determined by the Ecuadorian courts.

[80] Chevron submits that the Ecuadorian judgment was fraudulently procured by the plaintiffs.
Chevron argues that its statement of defence sets out the facts it relies upon in support of its position
that the Ecuadorian judgment is incapable of enforcement under Canadian law because the plaintiffs
obtained it by corrupt and fraudulent acts, including the manipulation of the judicial process and by
bribing and intimidating experts and judges of the Ecuadorian courts.

[81] Chevron’s statement of defence also incorporates the extensive facts set out in a decision of
Judge Lewis Kaplan of the United States District Court for the Southern District of New York (the
“SDNY”), who concluded, following a seven-week trial, that the Ecuadorian judgment was obtained
by fraud and bribery.48 In his lengthy judgment, Judge Kaplan outlined the plaintiffs’ extensive acts
of fraud, bribery, forgery, intimidation and collusion in the Ecuadorian proceedings. His decision has
been affirmed by the United States Court of Appeals for the Second Circuit.

Chevron’s Statement of Defence

[82] Paragraphs 3 and 4 of Chevron’s statement of defence summarize the nature of the defences
raised by Chevron, as follows:




46
   Rules of Civil Procedure, R.R.O. 1990, Reg. 194, r. 21.01(1)(b).
47
   Beals v. Saldanha, 2003 SCC 72, [2003] 3 S.C.R. 416.
48
   Chevron Corp. v. Donziger, 974 F. Supp. 2d. 362 (S.D.N.Y. 2014), aff’d 833 F. 3d. 74 (2d Cir. 2016).
   Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 28 of 41

                                             Page: 27

      3. The Ecuador judgment described in paragraphs 1 and 9 through 16 of the Amended
      Amended Statement of Claim (the “Ecuador Judgment”) cannot be recognized or
      enforced in Ontario, or elsewhere in Canada, for several reasons:

          (a) The Ecuador court did not have jurisdiction over Chevron Corp.;

          (b) The Ecuador Judgment is based upon a law applied in a manner which




                                                                                                       2017 ONSC 135 (CanLII)
          retroactively created a cause of action against Chevron Corp. for which the
          Republic of Ecuador had previously issued a binding release;

          (c) Chevron Corp. was denied Canadian standards of fairness and natural justice
          throughout the Ecuador proceedings;

          (d) As found by the United States District Court for the Southern District of New
          York (“SDNY”), the Ecuador Judgment was obtained by fraudulent means and
          rendered by a systemically corrupt and biased court; and
          (e) Any recognition and enforcement of the Ecuador Judgment would constitute a
          violation of the obligations of the Republic of Ecuador (“the ROE”) under
          international law;
          all of which offends Canadian standards of natural justice and public policy for
          the recognition and enforcement of foreign judgments.
      4. The plaintiffs are bound by the factual findings made by the SDNY, including
      inter alia that “… [the Ecuador judge] agreed with [plaintiffs’ counsel] to fix the case
      for a payment of $500,000 paid out of any judgment proceeds, … [plaintiffs’ counsel]
      drafted all or most of the Judgment, and [the Ecuador judge] signed their draft without
      consequential modification as part of the quid pro quo for the promise of $500,000.”

[83] Chevron’s statement of defence is divided into 14 sections, which contain the following
defined terms:
         “TexPet” – The Texaco Petroleum Company, which is a fourth-level subsidiary of
          Texaco that was originally granted exploration and production rights for the Oriente
          region of Ecuador. TexPet was the initial operator of the oil production consortium in the
          region.
         “ROE” – The Republic of Ecuador.
         “Petroecuador” – ROE’s state-owned oil agency that operated the oil production
          consortium with TexPet and took over as its sole operator in 1990.
         “Cabrera” – Richard Stalin Cabrera Vega was a court-appointed independent global
          assessment expert. He purported to prepare an expert report for the Ecuadorian court that
          assessed damages of more than US$16 billion arising from Texaco’s alleged pollution of
          the region.
   Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 29 of 41

                                              Page: 28

[84]   The 14 sections of Chevron’s statement of defence can be summarized as follows:
       I. Introduction – This section summarizes why Chevron maintains that the Ecuadorian
       judgment cannot be recognized or enforced in Ontario.

       II. Roles of TexPet and Petroecuador in Ecuadorian Operations – This section describes
       the operation of the oil-production consortium between TexPet and Petroecuador in the




                                                                                                         2017 ONSC 135 (CanLII)
       Oriente region of the ROE from 1964 to 1992.

       III. Remediation, Settlements and Releases of TexPet and its Affiliates – This section
       describes the 1995 Settlement Agreement between the ROE, Petroecuador and TexPet,
       entered into in 1995 whereby TexPet agreed to perform environmental remediation work to
       the region at a cost to TexPet of US$40 million. In 1998, upon the completion of this work,
       the ROE and Petroecuador provided TexPet with a final release.

       Under the terms of the 1995 Settlement Agreement, TexPet was also required to continue
       negotiating with certain municipalities in the region, including Lago Agrio. These
       municipalities had each sued TexPet in 1994 to protect the health of their citizens and rivers.
       TexPet settled with all of these municipalities in 1996, and it was released from all claims
       arising from the operation of the oil-production consortium in the region. Under Ecuadorian
       law, these settlements had the effect of final judgments.

       IV. The Aguinda Action in New York – This section refers to a class action commenced
       against Texaco in 1993 in New York by 76 Ecuadorian citizens representing 30,000 residents
       of the Oriente region (the “Aguinda Action”). The SDNY dismissed this action on forum non
       conveniens grounds.

       V. Reversal of ROE Position and Enactment of the Environmental Management Act –
       This section refers to the Environmental Management Act (“EMA”), which was enacted in
       1999 by the ROE. The EMA created a new private right of action to redress public
       environmental harms. Chevron maintains its enactment was the result of improper influence
       exerted upon the ROE by the plaintiffs in the Aguinda Action.

       VI. Dismissal of the Aguinda Action – This section refers to the affirmation in 2002 by the
       United States Court of Appeals for the Second Circuit of the SDNY’s dismissal of the
       Aguinda Action on grounds of forum non conveniens. The court noted that Texaco had
       agreed with the plaintiffs that it would waive any statute of limitation defence and would
       consent to personal jurisdiction in Ecuador and accept service of process there.

       VII. Reverse Triangular Merger of Chevron Corp. and Texaco – This section refers to
       the fact that Texaco and TexPet became indirect subsidiaries of Chevron Corp. in October
       2001. According to Chevron, they have continued as separate legal entities since then.

       VIII. The Ecuador Action and Judgment – This section refers to the commencement of the
       action against Chevron, that resulted in the Ecuadorian judgment by 42 of the Aguinda
       Action plaintiffs and 6 others (the “Ecuador Action”). This action relied upon the retroactive
       application of the EMA. The Ecuador Action was brought against Chevron as the sole
Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 30 of 41

                                          Page: 29

  defendant. Chevron contested the jurisdiction of the Ecuadorian court but was required by the
  court to participate in the proceedings under protest. Chevron never acquiesced to the
  jurisdiction of the Ecuador court.

  In February 2011, Judge Nicolas Augusto Zambrano Lozada (“Judge Zambrano”) awarded
  the plaintiffs judgment against Chevron in the amount of US$8.646 billion plus punitive




                                                                                                       2017 ONSC 135 (CanLII)
  damages, resulting in a total judgment of over US$19 billion The US$8.646 billion in
  damages was awarded to “‘the community’”, for environmental remediation, healthcare costs
  and damages to indigenous cultures. According to Chevron, all of these claims had been
  released by the 1995 Settlement Agreement.
  The Ecuadorian judgment was affirmed by the Appellate Division of the Provincial Court of
  Justice of Sucumbios on January 3, 2012. The Appellate Division concluded that it did not
  have competence to rule upon Chevron’s contention that the Ecuadorian judgment had been
  procured by fraud and corruption, noting that these issues were being litigated in the United
  States before the SDNY. On November 12, 2013, the National Court of Justice of Ecuador,
  the final level of appeal in Ecuador, dismissed the punitive damages award but otherwise
  affirmed the decision of the Appellate Division. As a result, the Ecuadorian judgment now
  totals approximately US$9.52 billion.
  IX. Pressure Tactics, Political Interference and Systemic Corruption – This section refers
  to the findings of the SDNY that the Ecuador Action was replete with political interference,
  organized pressure tactics intended to influence and intimidate the Ecuadorian judiciary,
  extortion, fraud and systemic corruption of the judicial system. The pressure tactics carried
  out by the plaintiffs’ “‘private army’” and the political interference into the judicial
  proceedings by the ROE’s President, Attorney General and other political officials are
  detailed in this section. According to Chevron, the public and private support for the plaintiffs
  by the president of the ROE and his campaign against Chevron ensured that it did not receive
  a fair trial in Ecuador.
  Further, Chevron alleges, in this section of its statement of defence that the plaintiffs’ counsel
  conspired to fraudulently manipulate expert evidence and repeatedly engaged in improper ex
  parte communications with the various Ecuador judges who heard the trial of the Ecuadorian
  action, for the purpose of gaining unfair and illegal advantages. According to Chevron, the
  plaintiffs’ counsel also manipulated and falsified expert evidence presented to the court.
  Expert reports filed with the court were “ghostwritten” by the plaintiffs’ counsel. They then
  engaged in fraudulent efforts to “cleanse” the ghostwritten expert reports.
  Ultimately, in exchange for the payment of a US$500,000 bribe to Judge Zambrano, which
  was payable upon the enforcement of the Ecuadorian judgment, Judge Zambrano allowed the
  plaintiffs’ counsel to draft the Ecuadorian judgment. Although the Ecuadorian judgment was
  signed by Judge Zambrano, the decision was not his own. It was ghostwritten by the
  plaintiffs’ counsel. Accordingly, Chevron maintains that the Ecuadorian judgment was not
  the decision of an impartial judge or the product of a fair and independent process.
Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 31 of 41

                                         Page: 30

  X. The Ecuador Judgment Cannot be Recognized or Enforced in Ontario – This section
  sets out the following reasons why Chevron submits that the Ecuadorian judgment cannot be
  enforced against it in Ontario.
        The Ecuador court did not have jurisdiction over Chevron because Chevron has no
         real or substantial connection to the jurisdiction or the subject matter of the claim, it
         had no involvement in the events leading to the Ecuadorian judgment, it is a corporate




                                                                                                     2017 ONSC 135 (CanLII)
         entity separate from Texaco and TexPet and it did not attorn to the jurisdiction of the
         Ecuador court.
        The EMA, the legislation upon which the Ecuadorian judgment is based, was enacted
         and retroactively applied to improperly contrive a claim against Chevron. As such it is
         contrary to Canadian public policy and repugnant to Canadian concepts of justice.
         Further, the Ecuador court’s decision not to dismiss the claim against Chevron on the
         basis of the 1995 Settlement Agreement is also contrary to Canadian public policy
         because Chevron is entitled to rely upon the release provided to TexPet pursuant to
         the 1995 Settlement Agreement.
        The enforcement of the Ecuadorian judgment against Chevron would constitute a
         violation of the ROE’s obligations under international law and would therefore offend
         Canadian public policy. Chevron submits that the ROE is subject to a decision of an
         arbitral tribunal pursuant to the Bilateral Investment Treaty (the “BIT”) between the
         United States and the ROE that recognizes the enforceability of the 1995 Settlement
         Agreement and requires that the ROE suspend and prevent enforcement of the
         Ecuadorian judgment.
        The Ecuador court process was contrary to Canada’s concept of natural justice
         because Chevron was denied any meaningful opportunity to be heard by an impartial
         and unbiased court.
        The Ecuadorian judgment is the product of conspiracy, fraud and systemic corruption
         because members of the judiciary were coerced, intimidated, extorted and ultimately
         bribed to decide the case in the plaintiffs’ favour. To recognize the Ecuadorian
         judgment under these circumstances would be contrary to Canadian public policy.
  XI. The Plaintiffs Cannot Dispute the Findings of Fraud and Corruption Made by the
  SDNY – This section sets out Chevron’s position that it would be unfair and an abuse of the
  court’s process to allow the plaintiffs to re-litigate the findings of fact made by the SDNY, a
  court of competent jurisdiction, between the same parties and their representatives.
  XII. Chevron Corp. is Not Estopped from Defending this Action - This section sets out
  Chevron’s position on why the conditions of the dismissal of the Aguinda Action do not
  preclude Chevron from defending this action on any grounds available under Canadian law.
  XIII. The Shares and Assets of Chevron Canada Limited are not the Shares and Assets
  of Chevron Corp. - This section sets out Chevron’s position on why the shares and assets of
  Chevron Canada are not the shares and assets of Chevron.
       Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 32 of 41

                                                        Page: 31

           XIV. Relief Requested - This section requests that the action be dismissed with costs on a
           full indemnity basis.

Issue

[85] The issue that I must decide on this motion is whether it is plain and obvious that the
defences pleaded by Chevron have no chance of success because they are not permitted defences to




                                                                                                             2017 ONSC 135 (CanLII)
an action for the recognition and enforcement of a foreign judgment in accordance with the Supreme
Court of Canada’s decision in Beals.

Positions of the Parties
[86] The plaintiffs submit that the defences pleaded by Chevron are either not permissible as a
result of Beals or were raised or could reasonably have been raised before the courts in Ecuador.
During oral argument Mr. Lenczner, on behalf of the plaintiffs, conceded that the questions of
whether Judge Zambrano was bribed and whether his decision was ghostwritten by the plaintiffs’
counsel were permissible defences for Chevron to raise in this proceeding. However, he argued that
these two discrete issues could be summarily determined on a mini-trial. He maintained his position
that all of the other defences pleaded by Chevron were impermissible and should be struck.

[87] Chevron submits that all of the defences it has pleaded are permissible under the Beals
decision and that I cannot conclude that it is plain and obvious that these defences have no chance of
success.

Analysis
Applicable Law
[88] The test for striking out a defence under r. 21.01(1)(b) of the Rules of Civil Procedure was
clearly articulated by the Court of Appeal for Ontario in Rausch v. Pickering (City).49 It can be
summarized as follows:
               The test is stringent, and the moving party must satisfy a very high threshold in order to
                succeed.
               Unless it is ‘plain and obvious’ that there is no chance of success, a [defence], even a
                novel one, ought to be allowed to proceed.
               The motion proceeds on the basis that the facts pleaded are true unless they are
                manifestly incapable of being proven.
               While the facts pleaded are the basis upon which the possibility of success must be
                evaluated, the pleading must be read as generously as possible, erring on the side of
                permitting an arguable [defence] to proceed to trial.




49
     Rausch v. Pickering (City), 2013 ONCA 740, 369 D.L.R. (4th) 691, at para. 34.
     Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 33 of 41

                                                    Page: 32

[89]    In addition, no evidence is admissible on a motion to strike out a defence.50

[90] The Court of Appeal in Paton Estate v. Ontario Lottery and Gaming Corporation (Fallsview
Casino Resort and OLG Casino Brantford)51 recently stated that “the purpose of a motion to strike is
to eliminate hopeless claims”. In R. v. Imperial Tobacco Canada Ltd.,52 the Supreme Court of
Canada stressed that it “is a tool that must be used with care.” It is against this background that I
must determine whether Chevron’s defences should be struck.




                                                                                                                      2017 ONSC 135 (CanLII)
[91] The court’s role in an action to recognize and enforce a foreign judgment is different than in
an action at first instance. The Supreme Court of Canada explained this difference, as follows, in its
judgment in this case:53
        … First, the purpose of an action for recognition and enforcement is not to evaluate
        the underlying claim that gave rise to the original dispute, but rather to assist in
        enforcing an already-adjudicated obligation. In other words, the enforcing court’s
        role is not one of substance, but is instead one of facilitation: Pro Swing, at para. 11.
        The court merely offers an enforcement mechanism to facilitate the collection of a
        debt within the jurisdiction. This entails that the enforcing court does not exercise
        jurisdiction in the same way as it does in actions at first instance. In a first instance
        case like Van Breda, the focus is on whether the court has jurisdiction to determine
        the merits of a substantive legal claim; in a recognition and enforcement case, the
        court does not create a new substantive obligation, but instead assists with the
        fulfillment of an existing one.
[92]    The Supreme Court continued, as follows:54
        No concern about the legitimacy of the exercise of state power exists in actions to
        recognize and enforce foreign judgments against judgment debtors. As I have
        explained, when such an action comes before a Canadian court, the court is not
        assuming jurisdiction over the parties in the same way as would occur in a first
        instance case. The enforcing court has no interest in adjudicating the original rights
        of the parties. Rather, the court merely seeks to assist in the enforcement of what has
        already been decided in another forum. …
[93] In Beals the Supreme Court of Canada considered the scope of defences available to a
domestic defendant in contesting the recognition and enforcement of a foreign judgment. The court
held that the defences of fraud, public policy and lack of natural justice are available defences.




50
   Rules of Civil Procedure, r. 21.01(2)(b).
51
   Paton Estate v. Ontario Lottery and Gaming Corporation (Fallsview Casino Resort and OLG Casino Brantford), 2016
ONCA 458, 19 E.T.R. (4th) 171, at para. 11, citing R. v. Imperial Tobacco Canada Ltd., 2011 SCC 42, [2011] 3 S.C.R.
45, at para. 19.
52
   Imperial Tobacco Canada, at para. 21.
53
   SCC decision, at para. 44.
54
   SCC decision, at para. 48.
     Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 34 of 41

                                                Page: 33

Although the court stated that these defences are “narrow in application”, Major J. qualified this,
stating, “Unusual situations may arise that might require the creation of a new defence to the
enforcement of a foreign judgment.”55

Defence of Fraud
[94] In Beals, Major J. stated, “As a general but qualified statement, neither foreign nor domestic




                                                                                                          2017 ONSC 135 (CanLII)
judgments will be enforced if obtained by fraud.”56 He explained that this is to prevent an abuse of
the judicial process. However, he limited the defence of fraud to allegations that are “new and not the
subject of prior adjudication”, with the exception of fraud going to the jurisdiction of the foreign
court, which he concluded “can always be raised before a domestic court to challenge the
judgment.”57

Defence of Natural Justice

[95] Major J. also concluded in Beals that if the foreign judgment was obtained in a manner that is
contrary to Canadian notions of fundamental justice, it may not be recognized or enforced. He stated,
in part, as follows:58

         61     The enforcing court must ensure that the defendant was granted a fair process.
         … The burden of alleging unfairness in the foreign legal system rests with the
         defendant in the foreign action.

         62      Fair process is one that, in the system from which the judgment originates,
         reasonably guarantees basic procedural safeguards such as judicial independence and
         fair ethical rules governing the participants in the judicial system. This determination
         will need to be made for all foreign judgments. … In the case of judgments made by
         courts outside Canada, the review may be more difficult but is mandatory and the
         enforcing court must be satisfied that fair process was used in awarding the judgment.
         …

         63     … If fair process was not provided to the defendant, recognition and
         enforcement of the judgment may be denied.




55
   Beals, at paras. 41-42.
56
   Beals, at para. 43.
57
   Beals, at para. 51.
58
   Beals, at paras. 61-63.
       Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 35 of 41

                                                   Page: 34

Defence of Public Policy

[96] The public policy defence prevents the enforcement of a foreign judgment that is contrary to
Canadian concepts of justice. According to Major J., this defence “turns on whether the foreign law
is contrary to our view of basic morality” and it “guards against the enforcement of a judgment
rendered by a foreign court proven to be corrupt or [biased].” 59




                                                                                                              2017 ONSC 135 (CanLII)
Test to be Applied

[97] In light of this jurisprudence, my consideration of whether the defences pleaded by Chevron
in its statement of defence should be struck is to be carried out in the following manner:

                I must consider all of the facts pleaded by Chevron to be true unless I conclude that they
                 are manifestly incapable of being proven.

                I must read Chevron’s statement of defence generously and err on the side of allowing an
                 arguable defence to proceed to trial.

                I must consider whether the defences pleaded constitute the defences of fraud, public
                 policy, denial of natural justice or whether this case presents an unusual situation that
                 requires the creation of a new defence.

                Unless I am satisfied that it is plain and obvious that a defence pleaded in Chevron’s
                 statement of defence has no chance of successfully raising a defence permitted by Beals,
                 I must allow the defence to proceed to trial.

[98] Mr. Lenczner concedes, and I agree, that to the extent Chevron alleges that Judge Zambrano
was bribed and that his decision was ghostwritten by the plaintiffs’ counsel, this constitutes a
permissible defence under Beals.

[99] If all of the allegations of fraud, corruption, bribery, ghostwriting and the overall corruption
of the Ecuadorian judicial system contained in Chevron’s statement of defence are considered to be
true, I am of the view that they raise all three permissible defences under Beals. A judgment obtained
from a corrupt judicial system in which the trial judge accepted an offer of a bribe and allowed the
plaintiffs’ counsel to write his decision would clearly constitute,

                a judgment obtained by fraud;

                a judgment obtained from an unfair process; and

                a judgment that is contrary to Canadian concepts of fundamental justice.




59
     Beals, at paras. 71-72.
       Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 36 of 41

                                                            Page: 35

[100] These defences raised by Chevron, which are permitted under Beals, all challenge the
jurisdiction of the court presided over by Judge Zambrano, which rendered the Ecuadorian judgment.
As such it is not necessary that they are new and not the subject of prior adjudication.

[101] In R. v. Curragh Inc.,60 the Supreme Court of Canada held that a reasonable apprehension of
bias deprives a judge of jurisdiction, and it stated the following:




                                                                                                               2017 ONSC 135 (CanLII)
           … However, when a court of appeal determines that the trial judge was biased or
           demonstrated a reasonable apprehension of bias, that finding retroactively renders all
           the decisions and orders made during the trial void and without effect.

[102] If all of the allegations of judicial corruption and bribery are accepted as true, Judge
Zambrano had no jurisdiction to render the Ecuadorian judgment, and it should not be recognized or
enforced in Ontario. It, therefore, cannot be said that it is plain and obvious that these defences have
no chance of success.

[103] For these reasons, I will not strike the defences pleaded by Chevron at paras. 3(c) and (d), 4,
27-70, and 81-90 of its statement of defence because these parts of Chevron’s statement of defence
raise permitted defences that arise from the allegations that the Ecuadorian court was biased and,
therefore, lacked jurisdiction.

[104] I will now consider the other defences raised by Chevron that are not based on the corruption
and bias of the Ecuadorian court.

Paragraph 3(a)

[105] In this paragraph of its statement of defence, Chevron pleads that the Ecuadorian court did
not have jurisdiction over it for reasons other than judicial corruption and bias. Chevron relies upon
the following grounds to challenge the Ecuadorian court’s jurisdiction:

                It never attorned to and it contested the jurisdiction of the Ecuadorian court.

                It never conducted any business in Ecuador and the entities that did operate in Ecuador
                 are legally separate from it.

                There was no real and substantial connection between Chevron and Ecuador or the
                 subject matter of the action in Ecuador to permit the Ecuadorian court to take jurisdiction
                 over Chevron under Ontario law.

[106] Since it is a precondition to the recognition and enforcement of a foreign judgment that the
foreign court had jurisdiction according to Canadian law, it is open to Chevron to challenge the
Ecuadorian judgment on this basis. The plaintiffs submit that Chevron is precluded from challenging




60
     R. v. Curragh Inc., [1997] 1 S.C.R. 537, at para. 8.
       Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 37 of 41

                                                       Page: 36

the jurisdiction of the Ecuadorian court because it did so and lost before all three levels of court in
Ecuador. The Court of Appeal for Ontario determined in CIMA Plastics Corporation v. Sandid
Enterprises Ltd.,61 that an Ontario court is not bound by a foreign court’s determination of its own
jurisdiction in an action for the recognition and enforcement of a foreign judgment in Ontario.

[107] It is, therefore, not plain and obvious that this defence has no chance of success. The fact that




                                                                                                          2017 ONSC 135 (CanLII)
Chevron raised it before the Ecuadorian court does not preclude it from raising it again in the Ontario
court as a defence. I will not strike paras. 3 (a), 26, and 71-74 of Chevron’s statement of defence for
this reason. I should note that paras. 30-31 also contain factual allegations that support this defence
and should not be struck for this reason. However, I have already determined that I will not strike
these two paragraphs as they also relate to the allegation that the Ecuadorian court was biased.

Paragraph 3(b)
[108] In this paragraph of its statement of defence, Chevron pleads that the Ecuadorian judgment is
based upon a law applied in a manner that retroactively created a cause of action against Chevron for
which the ROE had previously issued a binding release. The factual allegations in support of this
defence are contained in sections III and V of Chevron’s statement of defence, which refer to the
events leading up to the 1985 Settlement Agreement and the enactment of the EMA by the ROE.

[109] This defence was raised before the Ecuadorian courts. The plaintiffs submit that it cannot be
raised again in this proceeding because that would constitute the re-litigation of a defence to the
underlying claim. Chevron submits that it is contrary to Canadian public policy to recognize and
enforce a foreign judgment that is based upon a law that the Ecuadorian government enacted to
operate retroactively and which ignores the ROE’s previous release of Chevron. I do not agree with
this submission. Governments often enact retroactive legislation. I do not consider the enactment of
the EMA by the ROE to constitute a law that is contrary to our Canadian view of “basic morality”.
The Court of Appeal for Ontario has cautioned courts to exercise great care “in relying upon public
policy as a ground for refusing enforcement” (citations omitted) because of the following: 62
           The common ground of all expressed reasons for imposing the doctrine of public
           policy is essential morality. This must be more than the morality of some persons and
           must run through the fabric of society to the extent that it is not consonant with our
           system of justice and general moral outlook to countenance the conduct.…

[110] The applicability of the release provided to TexPet under the 1995 Settlement Agreement
relates to a defence to the underlying claim on the merits, which the Supreme Court of Canada has
stated the domestic court is not to adjudicate in an action for recognition and enforcement of a
foreign judgment.




61
     CIMA Plastics Corporation v. Sandid Enterprises Ltd., 2011 ONCA 589, 341 D.L.R. (4th) 442.
62
     Boardwalk Regency Corp. v. Maalouf (1992), 6 O.R. (3d) 737 (C.A.), at p. 743.
    Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 38 of 41

                                                Page: 37

[111] In my view, for this reason this defence is not permissible under Beals. I am, therefore,
satisfied that it is plain and obvious that this defence has no chance of success.
[112] I, therefore, strike paras. 3(b), 5-20, 23-24 and 75-78 of Chevron’s statement of defence.
These parts of its statement of defence plead an impermissible defence and it is therefore not
appropriate to grant Chevron leave to amend these paragraphs.




                                                                                                             2017 ONSC 135 (CanLII)
Paragraph 3(e)
[113] In this paragraph of its statement of defence, Chevron pleads that the recognition and
enforcement of the Ecuadorian judgment would constitute a violation of the ROE’s obligations under
international law. Chevron submits that the ROE is in breach of its obligations to comply with an
award of the BIT arbitral panel requiring the ROE to prevent the enforcement of the Ecuadorian
judgment. The BIT arbitral panel subsequently concluded that the ROE had violated international
law. According to Chevron, the ROE’s violation of its international legal obligations is contrary to
Canadian public policy.

[114] I do not consider the ROE’s failure to take steps to prevent the enforcement of the Ecuadorian
judgment in accordance with the BIT arbitral panel’s award to be contrary to our Canadian view of
basic morality within the meaning of the Court of Appeal’s description in CIMA. I have, therefore,
concluded that this is not a permissible defence under Beals.

[115] I am satisfied that it is plain and obvious that this defence has no chance of success for this
reason. I therefore strike para. 3(e) of Chevron’s statement of defence as well as paras. 79 and 80,
which contain the factual allegations in support of this defence. I do not grant Chevron leave to
amend these paragraphs because they plead an impermissible defence.

The Remaining Paragraphs

[116] Paragraphs 21, 22, 25 and 88-90 of Chevron’s statement of defence refer to the Aguinda
Action originally brought in the SDNY in 1993 and its eventual dismissal. These facts are relevant to
respond to the plaintiffs’ allegation that Chevron is estopped from defending this action because of
an undertaking given by Texaco in that proceeding. I am satisfied that this is a permissible defence as
Chevron is entitled to respond to this allegation contained in the plaintiffs’ statement of claim. I will,
therefore, not strike these paragraphs of Chevron’s statement of defence.

[117] Paragraphs 91 and 92 of Chevron’s statement of defence relate to the plaintiffs’ claim against
Chevron Canada and the issue of corporate separateness. It is a permissible pleading in light of the
plaintiffs’ allegations against Chevron Canada. I will not strike these paragraphs of Chevron’s
statement of defence.

[118] Paragraphs 1, 2 and 93 contain standard pleadings and are permissible.
    Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 39 of 41

                                              Page: 38

Conclusion on Motion to Strike

[119] For the reasons outlined above, I have concluded that the plaintiffs’ motion is granted in part.
The following paragraphs of Chevron’s statement of defence are struck pursuant to r. 21.01(1)(b) of
the Rules of Civil Procedure: 3(b), 3(e), 5-20, 23-24 and 75-80. The remainder of the paragraphs of
Chevron’s statement of defence all constitute permissible pleadings and may proceed to trial.




                                                                                                         2017 ONSC 135 (CanLII)
Costs

[120] I urge the parties to settle the issue of costs. If they cannot, they may schedule a 9:30 a.m.
appointment before me to address the issue of costs.

[121] I sincerely thank all counsel for the very professional and efficient manner in which they
conducted these motions.




                                                                                          HAINEY J.

Released: January 20, 2017
Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 40 of 41



                       CITATION: Yaiguaje v. Chevron Corporation, 2017 ONSC 135
                                           COURT FILE NO.: CV-12-9808-00CL
                                                                DATE: 20170120
                                               ONTARIO
                                   SUPERIOR COURT OF JUSTICE




                                                                                     2017 ONSC 135 (CanLII)
                                           (Commercial List)

                        BETWEEN:
                        DANIEL CARLOS LUSITANDE YAIGUAJE, BENANCIO FREDY
                        CHIMBO GREFA, MIGUEL MARIO PAYAGUAJE PAYAGUAJE,
                        TEODORO GONZALO PIAGUAJE PAYAGUAJE, SIMON
                        LUSITANDE YAIGUAJE, ARMANDO WILMER PIAGUAJE
                        PAYAGUAJE, ANGEL JUSTINO PIAGUAJE LUCITANTE,
                        JAVIER PIAGUAJE PAYAGUAJE, FERMIN PIAGUAJE, LUIS
                        AGUSTIN PAYAGUAJE PIAGUAJE, EMILIO MARTIN
                        LUSITANDE YAIGUAJE, REINALDO LUSITANDE YAIGUAJE,
                        MARIA VICTORIA AGUINDA SALAZAR, CARLOS GREFA
                        HUATATOCA, CATALINA ANTONIA AGUINDA SALAZAR,
                        LIDIA ALEXANDRIA AGUINDA AGUINDA, CLIDE RAMIRO
                        AGUINDA AGUINDA, LUIS ARMANDO CHIMBO YUMBO,
                        BEATRIZ MERCEDES GREFA TANGUILA, LUCIO ENRIQUE
                        GREFA TANGUILA, PATRICIO WILSON AGUINDA AGUINDA,
                        PATRICIO ALBERTO CHIMBO YUMBO, SEGUNDO ANGEL
                        AMANTA MILAN, FRANCISCO MATIAS ALVARADO YUMBO,
                        OLGA GLORIA GREFA CERDA, NARCISA AIDA TANGUILA
                        NARVAEZ, BERTHA ANTONIA YUMBO TANGUILA, GLORIA
                        LUCRECIA TANGUILA GREFA, FRANCISCO VICTOR
                        TANGUILA GREFA, ROSA TERESA CHIMBO TANGUILA ,
                        MARIA CLELIA REASCOS REVELO, HELEODORO PATARON
                        GUARACA, CELIA IRENE VIVEROS CUSANGUA, LORENZO
                        JOSE ALVARADO YUMBO, FRANCISCO ALVARADO YUMBO,
                        JOSE GABRIEL REVELO LLORE, LUISA DELIA TANGUILA
                        NARVAEZ, JOSE MIGUEL IPIALES CHICAIZA, HUGO
                        GERARDO CAMACHO NARANJO, MARIA MAGDALENA
                        RODRIGUEZ BARCENES, ELIAS ROBERTO PIYAHUAJE
                        PAYAHUAJE, LOURDES BEATRIZ CHIMBO TANGUILA,
                        OCTAVIO ISMAEL CORDOVA HUANCA, MARIA HORTENCIA
                        VIVEROS CUSANGUA, GUILLERMO VINCENTE PAYAGUAJE
                        LUSITANDE, ALFREDO DONALDO PAYAGUAJE PAYAGUAJE
                        and DELFIN LEONIDAS PAYAGUAJE PAYAGUAJE
                                                         Plaintiffs/Moving Parties
                        – and –

                        CHEVRON CORPORATION, CHEVRON CANADA LIMITED and
                        CHEVRON CANADA FINANCE LIMITED
                                                       Defendants/Respondents


                                      REASONS FOR DECISION
 Case 1:11-cv-00691-LAK-RWL Document 2091-81 Filed 10/02/18 Page 41 of 41

                                  Page: 2



                                                                HAINEY J.
Released: January 20, 2017




                                                                            2017 ONSC 135 (CanLII)
